Name: Commission Implementing Decision (EU) 2016/2093 of 29 November 2016 on a derogation as regards the date of application of the registered exporter system on exports from the overseas countries and territories
 Type: Decision_IMPL
 Subject Matter: international trade;  European Union law;  trade;  executive power and public service;  trade policy
 Date Published: 2016-11-30

 30.11.2016 EN Official Journal of the European Union L 324/18 COMMISSION IMPLEMENTING DECISION (EU) 2016/2093 of 29 November 2016 on a derogation as regards the date of application of the registered exporter system on exports from the overseas countries and territories THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2013/755/EU of 25 November 2013 on the association of the overseas countries and territories with the European Union (Overseas Association Decision) (1), and in particular Article 63 of Annex VI thereto, Whereas: (1) In accordance with Annex VI to Decision 2013/755/EU, the new procedure for the certification of origin and the methods of administrative cooperation, the Registered Exporters (REX) system, will apply as of 1 January 2017. The current system of certification and administrative cooperation applies until 31 December 2016. (2) The overseas countries and territories (OCTs) listed in Annex II to the Treaty have each addressed a letter to the Commission stating that they are not ready to start applying REX as from 1 January 2017 and requesting that the system is applied from a later date. All of the letters indicate that the OCTs will be able to apply the REX system from 1 January 2020. (3) In view of those requests and to allow the OCTs the time to prepare to be in a position to apply the REX system, it is appropriate to grant a derogation from the registered exporter system to those OCTs and to allow them to apply Articles 21 to 35 and Articles 54, 55 and 56 of Annex VI to Decision 2013/755/EU after 1 January 2017. (4) The measures provided for in this Decision are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS DECISION: Article 1 By way of derogation from the registered exporter system, the OCTs listed in Annex II to the Treaty may continue to apply Articles 21 to 35 and Articles 54, 55 and 56 of Annex VI to Decision 2013/755/EU until 31 December 2019. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 29 November 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 344, 19.12.2013, p. 1.